Title: To George Washington from Richard Varick, 3 April 1783
From: Varick, Richard
To: Washington, George


                        
                            SirHead Quarters April 3rd 1783
                        
                        The Adjutant General transmits You by this Conveyance the Order of this Date for a Court of Inquiry &c. —I shall expect you will forward the Letter addressed to Major Reid with the greatest Rapidity; it also contains a transcript of the Order. The above is a true Extract & the only part of the Letter of the 3rd  April 1783 which respects Major Reid.
                        
                            Richd Varick Recordg Secy to the Command in Cheif
                        
                    